DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II in the reply filed on 8/23/2021 is acknowledged.
Claims 8-27 are pending.
The claim amendments of 8/23/2021 state claims 1-7 are cancelled but also recites claims 2-7 and change the numbering of claims 8-14. Correction is required.   Examiner will examine claims 8-20 as presented in original claims and claims 21-27 from amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10, 13-16, 21-24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. US 20140348182 in view of Mallela et al. US 20190097745.
Regarding claim 8, A peer group comprising: first and second peer switches; and a peer link between the first and second peer switches for data communication with each other (Figure 2, distributed service running on all data processing nodes across the switched interconnect network where each one of the data processing nodes is a SoC node, para. 0025), the first and second peer switches (data processing nodes, Figure 2, element 102) configured to: exchange synchronization messages with a network element (grandmaster node, element 104), over an interface that comprises at least a first link for connecting the first peer switch to the network element and at least second link for connecting the second peer switch to the network element (all of the data processing nodes, Figure 2, element 102, that directly or indirectly subtend from the grandmaster node, element 104 are organized into a master -slave synchronization hierarchy, a parent node (e.g., parent node 108) acts as the master and each of its child nodes (e.g., child node 110 and child node 112) act as a slave, on each particular data processing node in the network, time synchronization functionality implements a protocol that synchronizes the local clock of a particular one of the data processing nodes to that of its parent node in the spanning tree by exchanging timing messages on a periodic basis, para. 0027-0028), the synchronization messages including timestamped synchronization messages (time synchronization message exchange sequence, Figure 6); forward the synchronization messages between each other in response to receiving the synchronization messages from the network element (every node in a network maintains the time and frequency offset between its local clock and the grandmaster clock, which is acquired from the parent node's time sync protocol engine by a local node thereof during a time synchronization message exchange sequence, para. 0041); and coordinate with each other using the forwarded synchronization messages so that only the first peer switch exchanges timestamped parent nodes communicate with grandmaster node, the grandmaster node, Figure 2, element 104, only plays the role of the master, para. 0026, every node in a network maintains the time and frequency offset between its local clock and the grandmaster clock, which is acquired from the parent node's time sync protocol engine by a local node thereof during a time synchronization message exchange sequence, para. 0041).
Chandra does not explicitly disclose non- timestamped synchronization messages.  However, Mallela discloses synchronization of clocks in devices coupled through a network where devices may exchange packets containing timestamps, which may be the time-of-day at which a packet was sent and/or received by a device according to a clock of that device; the exchange of these timestamped packets may facilitate an estimation of the latency of these packets, para. 0014.  Mallela discloses the initial synchronization packet may be sent without any timestamp information, and the timestamp of the synchronization packet may be sent in a follow-up message, para. 0015.  Before the filing of the invention, it would have been obvious to modify Chandra to include Mallela’s two-step synchronization.  One of ordinary skill in the art would be motivate to do so to improve the accuracy of the precision time protocol, para. 0004, 0015.
Regarding claim 13, The peer group of claim 8, wherein the first peer switch is further configured to exchange the timestamped synchronization messages with the node, element 108, exchanges communication with grandmaster node, element 104, Figure 2).

Regarding claim 14, The peer group of claim 8, wherein the first and second peer switches are further configured to forward the synchronization messages between each other over the peer link (all of the data processing nodes, Figure 2, element 102, that directly or indirectly subtend from the grandmaster node, element 104 are organized into a master -slave synchronization hierarchy, a parent node (e.g., parent node 108) acts as the master and each of its child nodes (e.g., child node 110 and child node 112) act as a slave, on each particular data processing node in the network, time synchronization functionality implements a protocol that synchronizes the local clock of a particular one of the data processing nodes to that of its parent node in the spanning tree by exchanging timing messages on a periodic basis, para. 0027-0028).
	
Regarding claim 23, The method of claim 21, Chandra does not disclose further comprising a second one of the at least two switches (second switch) receiving a non-timestamped synchronization message from the network element associated with the synchronization session and in response forwarding the received non-timestamped synchronization message to the first switch.  Mallela discloses synchronization of clocks in devices coupled through a network where devices may exchange packets containing timestamps, which may be the time-of-day at which a packet was sent and/or received by a device according to a clock of that device; the exchange of these timestamped 
Regarding claim 24, The method of claim 22, Chandra does not disclose further comprising the first switch using the non-timestamped synchronization message received from the second switch to run the synchronization session.  Mallela discloses synchronization of clocks in devices coupled through a network where devices may exchange packets containing timestamps, which may be the time-of-day at which a packet was sent and/or received by a device according to a clock of that device; the exchange of these timestamped packets may facilitate an estimation of the latency of these packets, para. 0014.  Mallela discloses the initial synchronization packet may be sent without any timestamp information, and the timestamp of the synchronization packet may be sent in a follow-up message, para. 0015.  Before the filing of the invention, it would have been obvious to modify Chandra to include Mallela’s two-step synchronization.  One of ordinary skill in the art would be motivate to do so to improve the accuracy of the precision time protocol, para. 0004, 0015.
Claims 9-10, 21-22, 26-27 are rejected under the same rationale.




Allowable Subject Matter
Claims 11-12, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468